Exhibit 10.12

INCENTIVE STOCK OPTION AGREEMENT

CECO ENVIRONMENTAL CORP.

2007 EQUITY INCENTIVE PLAN

THIS AGREEMENT is dated and made effective as of (the “Effective Date”)
                    , 20     by and between CECO ENVIRONMENTAL CORP., a Delaware
corporation (the “Company”), and                 . (“Optionee”).

WITNESSETH:

WHEREAS, Optionee on the date hereof is an employee of the Company or one of its
Subsidiaries; and

WHEREAS, the Company desires to grant an incentive stock option to Optionee to
purchase shares of the Company’s Common Stock pursuant to the Company’s 2007
Equity Incentive Plan, (the “Plan”); and

WHEREAS, the Compensation Committee of the Company has authorized the grant of a
stock option to Optionee as of the Effective Date and has determined that, on
the Effective Date, the Fair Market Value of the Common Stock of the Company is
the exercise price per share provided below.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Grant of Option. The Company hereby grants to Optionee as of the date hereof
the right and option (the “Option”) to purchase up to             
(            ) shares of Option Stock (“Shares”) at an exercise price of
$             per share on the terms and conditions set forth herein and subject
to the terms and conditions of the Plan. This Option is intended to qualify as
an “incentive stock option” within the meaning of Section 422, or any successor
provision, of the Internal Revenue Code of 1986, as amended (the “Code”), and
the regulations thereunder; provided however, that in the event Options to
purchase Shares, which Shares have a Fair Market Value (determined as of the
Effective Date) exceeding $100,000, become exercisable for the first time in any
calendar year, such Options to purchase Shares in excess of the $100,000
limitation shall be considered Non-Statutory Stock Options.

All capitalized terms not defined in this Agreement shall have the meaning set
forth in the Plan.

2. Duration and Exercisability.

a. Vesting/Exercise Period. The Option shall become exercisable as to portions
of the Shares as follows: (i) the Option shall not be exercisable with respect
to any of the Shares until the first anniversary of the Effective Date (the
“First Vesting Date”); (ii) if Optionee has continuously provided services to
the Company or any Subsidiary from the Effective Date through the First Vesting
Date and has not been Terminated (as hereafter defined) on or before the First
Vesting Date, then on the First



--------------------------------------------------------------------------------

Vesting Date the Option shall become exercisable as to              Shares; and
(iii) thereafter, provided that Optionee continuously provides services to the
Company or any Subsidiary of the Company and is not Terminated, upon each
successive anniversary of the First Vesting Date, the Option shall become
exercisable as to an additional              Shares; provided, that the Option
shall in no event ever become exercisable with respect to more than 100% of the
Shares.

b. Expiration. The Option shall expire on the tenth anniversary of the Effective
Date (“Expiration Date”) and must be exercised, if at all, on or before the
earlier of the Expiration Date and any date on which the Option terminated in
accordance with the provisions of Section 3.

c. Lapse Upon Expiration. To the extent that this Option is not exercised prior
to the applicable expiration date set forth in Section 2(b) or Section 3 of this
Agreement, all rights of Optionee under this Option shall thereupon be
forfeited.

3. Termination.

a. Termination for Any Reason Other than Death, Disability or a Change of
Control. If Optionee is Terminated for any reason other than his death,
Disability or a Change of Control (both terms as hereafter defined), this Option
shall be exercisable only to the extent the Option was exercisable on the date
of Termination, but had not previously been exercised, and shall expire on the
earlier of (i) the close of business ninety days after the Termination Date (as
hereafter defined) and (ii) the Expiration Date. Notwithstanding the foregoing,
if the Optionee has a Termination for Misconduct, then the Option shall
terminate immediately on the Optionee’s Termination Date.

b. Termination Because of Death or Disability. If Optionee is Terminated because
of his death or his Disability (or Optionee dies within three (3) months after a
Termination other than because of his Disability or because of the existence of
Cause), then this Option shall be exercisable by Optionee, or the person or
persons to whom Optionee’s rights under this Option shall have passed by
Optionee’s will or by the laws of descent and distribution, only to the extent
the Option was exercisable on the date of Optionee’s Termination, but had not
previously been exercised, and shall expire on the earlier of: (i) the close of
business six months after Optionee’s Termination Date and (ii) the Expiration
Date.

c. Change of Control. Notwithstanding the provisions of Section 2(a), upon a
Change of Control, the Option shall be fully vested and exercisable by Optionee.
The provisions of Section 3(a) or 3(b) shall govern such Option thereafter, as
the case may be.

d. Definition.

“Termination” or “Terminated” means that Optionee has for any reason ceased to
provide services as an employee of the Company or Subsidiary of the Company,
except in the case of sick leave, military leave, or any other leave of absence
approved by the Committee, provided that such leave is for a period of not more
than ninety (90) days, or reinstatement upon the expiration of such leave is
guaranteed by contract or statute. The Committee shall have sole discretion to
determine whether Optionee has ceased to provide services and the effective date
on which Optionee ceased to provide services (the “Termination Date”).

 

2



--------------------------------------------------------------------------------

4. Manner of Exercise.

a. General. The Option may be exercised only by Optionee (or other proper party
in the event of death or Disability), subject to the conditions of the Plan and
this Agreement, and subject to such other administrative rules as the Committee
deems advisable, by delivering written notice of exercise to the Company at its
principal office. The notice shall state the number of Shares exercised and
shall be accompanied by payment in full of the Option price for all Shares
exercised pursuant to the notice. Any exercise of the Option shall be effective
upon receipt of such notice by the Company together with payment that complies
with the terms of the Plan and this Agreement. The Option may be exercised with
respect to any number or all of the shares as to which it can then be exercised
and, if partially exercised, may be so exercised as to the unexercised shares at
any time and from time to time prior to expiration of the Option as provided in
this Agreement.

b. Form of Payment. Subject to approval by the Committee, payment of the Option
price by Optionee shall be in the form of cash, personal check, certified check,
or where permitted by law and provided that a public market for the Company’s
stock exists: (i) through a “same day sale” commitment from Optionee and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby Optionee irrevocably elects to exercise the Option
and to sell a portion of the Shares so purchased to pay for the exercise price
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the exercise price directly to the Company; or (ii) through a “margin”
commitment from Optionee and a NASD Dealer whereby Optionee irrevocably elects
to exercise the Option and to pledge the Shares so purchased to the NASD Dealer
in a margin account as security for a loan from the NASD Dealer in the amount of
the exercise price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the exercise price directly to the Company. Optionee
shall be solely responsible for any income or other tax consequences from any
payment for Shares with Optionee’s Common Stock of the Company.

c. Stock Transfer Records. Provided that the notice of exercise and payment are
in form and substance satisfactory to counsel for the Company, as soon as
practicable after the effective exercise of all or any part of the Option,
Optionee shall be recorded on the stock transfer books of the Company as the
owner of the Shares purchased, and the Company shall deliver to Optionee, or to
the NASD Dealer, as the case may be, one or more duly issued stock certificates
evidencing such ownership. All requisite original issue or transfer documentary
stamp taxes shall be paid by the Company. Optionee shall pay all other costs of
the Company incurred to issue such Shares to such NASD Dealer.

Shares purchased pursuant to exercise hereunder: (i) may be deposited with a
NASD Dealer designated by Optionee, in street name, if so provided in such
exercise notice accompanied by all applications and forms reasonably required by
the Committee to effect such deposit, or (ii) may be issued to Optionee and such
other person, as joint owners with the right of survivorship, as is specifically
described in such exercise notice. Optionee shall be solely responsible for any
income or other tax consequences of such a designation of ownership hereunder
(or the severance thereof).

 

3



--------------------------------------------------------------------------------

5. Miscellaneous.

a. Employment Rights as Shareholder. This Agreement shall not confer on Optionee
any right with respect to continuance of employment by the Company or any
Subsidiary, nor shall it affect the right of the Company to Terminate such
employment. Optionee shall have no rights as a shareholder with respect to
Shares subject to this Option until such Shares are issued to Optionee upon the
exercise of this Option. No adjustment shall be made for dividends (ordinary or
extra-ordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such shares are
issued, except as provided in Section 12 of the Plan.

b. Securities Law Compliance. The exercise of the Option and the issuance and
transfer of Shares shall be subject to compliance by the Company and Optionee
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed at the time of such issuance or transfer. The Company shall
not be required to sell or issue any Shares if such issuance would constitute a
violation of any provision of any law or regulation of any governmental
authority.

c. Mergers, Recapitalization, Stock Splits, Etc. The provisions of Sections 14
and 17 of the Plan, as amended effective as of the Effective Date, shall govern
all Options in the event of any reorganization, merger, consolidation,
recapitalization, reclassification, change in par value, stock split-up,
combination of shares or dividend payable in capital stock, or other such
transaction described under Sections 14 and 17 of the Plan, and the Company
reserves all discretion provided therein.

d. Withholding Taxes on Disqualifying Disposition. In the event of a
disqualifying disposition of the Shares acquired through the exercise of this
Option, Optionee hereby agrees to promptly provide the Company written notice of
such disposition, which notice shall be deemed delivered when received by the
Company. Upon notice of a disqualifying disposition, the Company may take such
action as it deems appropriate to insure that, if necessary to comply with all
applicable federal or state income tax laws or regulations, all applicable
federal and state payroll, income or other taxes are withheld from any amounts
payable by the Company to Optionee. If the Company is unable to withhold such
federal and state taxes, for whatever reason, Optionee hereby agrees to pay to
the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law. Optionee may, subject to the
approval and discretion of the Committee or such administrative rules it may
deem advisable, elect to have all or a portion of such tax withholding
obligations satisfied by delivering shares of the Company’s Common Stock having
a fair market value equal to such obligations. For the purpose of this
Section 5(d), a “disqualifying disposition” means a sale or other transfer of
any Shares on or before the later of (i) the date two (2) years after the date
hereof and (ii) the date one (1) year after transfer of such Shares to Optionee
upon exercise of the Option, as more particularly set forth at Section 422(a)(1)
of the Code

 

4



--------------------------------------------------------------------------------

e. Nontransferability. The Option may not be transferred in any manner other
than by will or by the laws of descent and distribution and may be exercised
during the lifetime of Participant only by Participant. The terms of the Option
shall be binding upon the executors, administrators, successors and assigns of
Participant.

f. 2007 Equity Incentive Plan. The Option evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to Optionee
and is hereby incorporated into this Agreement. This Agreement shall be subject
to and in all respects limited and conditioned as provided in the Plan. The Plan
governs this Option and, in the event of any questions as to the construction of
this Agreement or in the event of a conflict between the Plan and this
Agreement, the Plan shall govern, except as the Plan otherwise provides.

g. Stock Legend. The Committee may require that the certificates for any Shares
purchased by Optionee (or, in the case of death, Optionee’s successors) bear an
appropriate legend to reflect the restrictions of applicable law.

h. Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and Optionee and any successor or
successors of Optionee permitted by Section 3 or Section 5(e) of this Agreement.

i. Interpretation. The Committee shall have the sole discretion to interpret and
administer the Plan. Any determination made by the Committee with respect to any
Option shall be final and binding on the Company and on all persons having an
interest in the Option granted under this Agreement and the Plan.

j. Entire Option. The Plan, as amended, is incorporated herein by reference.
This Agreement and the Plan constitute the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof and supersede all
prior understandings and agreements with respect to such subject matter.

k. Successors and Assigns. The Company may assign any of its rights under the
Option. The Option shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, the Option shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

l. Governing Law. The Option shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to that body of
law pertaining to choice of law or conflict of law.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

CECO Environmental Corp.     OPTIONEE By:           Its:         [Signature]

 

6